Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/18/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 23-36, elected claims, are pending and are presented for examination.  
Claims 23-36 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 23, the specific limitations of “wherein the contact members each comprise a curved portion at their side facing the axial core members, and wherein the second parts of the contact members are arranged side by side in a circumferential direction of the connector, the terminals making sliding contact with the curved portions and second ends of the contact members” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 24-36 are also allowable for depending on claim 23. 

The subject matter of the claimed invention is “An in-wheel motor”.   Applicant discloses (Fig. 3) the terminals making sliding contact with the curved portions and second ends of the contact members, as claimed, is supported by specification [0056] in PGPUB US 20200204030 A1 as below. 
“Another view of the connector 250 is shown in FIG. 4. The bars 211 extend from a cylindrical body 218 which is made from the same laminated magnetic material as the bars and which provides or lies against the cylindrical surface 210 of the stator. The cylindrical body 218 can be mounted on stator body 231, e.g. by interference fitting the cylindrical body thereto, separate from the connector 250. Once the cylindrical body 218 is mounted on the stator, the connector 250 can be attached by sliding it along sloped end portion 234 of the stator body 230 (see FIG. 2) until it reaches the position shown in FIG. 4. By sliding the connector in this manner onto the stator the connector is radially aligned with the stator, while the terminals may make sliding contact with the curved portions and second ends of the contact members until edge 251 of the connector abut the first end 214 of the cylindrical surface. The connector may thus easily be mounted on the stator from the road side of the in wheel motor, e.g. in a similar fashion as a plug is mounted in a socket.”

Examiner further reviewed Mizoue (US 20160072351 A1), to see teaching the one or more conducting bodies of each of the at least two conductors being spaced apart along the axial direction (A) from the one or more conducting bodies of an other of the at least two conductors (Figs. 2-7).   Houzumi et al (US 20150295371 A1) is another example. 
The siding contact is structured by method of making by sliding, which is product by process (MPEP 2113).   However, the structure is required the terminals being capable to slide in to the curved portions and second ends of the contact members.  
Cited prior arts, EP 3128650 A1, US 20160118849 A1 and US 20120235524 A1, failed to teach the claimed feature. 
Examiner failed to find prior art(s) anticipating by along or made obvious over the prior arts made of record.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 37-46 have been cancelled. 
Claim 23 is allowable. The restriction requirement between inventions I-III, as set forth in the Office action mailed on 11/3/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 37-46, which do not require all the limitations of an allowable claim, previously withdrawn without traverse from consideration as a result of the restriction requirement, are canceled by the election reply filed on 2/3/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN K KIM/           Primary Examiner, Art Unit 2834